DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on October 13th, 2022.
Claims 1, 3 – 6, 9 and 13 – 16 are amended.
Claims 1 and 3 – 16 are pending in current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 13, applicant’s recited claim limitation regarding “ extends parallel to an axis of the robot arm” does not distinctly set forth regarding what or which axis of the robot arm that applicant is distinctly referring to that ought to be set forth particularly regards applicant’s invention that ought to be set forth particularly with respect to applicant recited claim limitation.  
In this instant case, upon further review, a plurality of axis for the robot were provided within applicant’s written description, Para 0027, J2, J3, J4, J5 or J6 axis of the robot arm, as what or which axis that applicant referring within the claim limitation that ought to be set forth particularly regards applicant’s invention.  Appropriate further clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 - 5 and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al, US Pat Pub No.2014/0005484 in view of Irie et al, US Pat Pub No.2013/0085604.

Regarding claims 1 and 14, Charles et al shows a camera comprising: a camera body attached to a tip of a robot gripper (See at least Figure 2B for camera subassemblies 6011 as the camera body attached at tip of the robot gripper on Para 0210); a camera unit housed in the camera body (See at least Figure 2B for camera 107 housed in the camera module 105 on Para 0201),
 the camera unit includes a plurality camera devices that are different in optical characteristics for imaging a working target (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326; see also Para 0328 for pluarlity of distal cameras also used different from proximal camera as different configurations also shown on figures 7 and 8, Para 0247 and 0251); a controller which generates a signal on the basis of imaging information acquired by the camera unit (See at least Para 0291 for controller 386 generates signal based upon the received camera unit image );

the camera unit comprising one overhead camera and two close range cameras (See at least figure 15 and Para 0326 for one proximal camera with wide field of view as overhead camera as camera in focal distance different from the pluarlity of distal cameras as close range cameras on figure 7 and 8, Para 0247 and 0251), the one overhead camera having a different working distance from the two close range cameras (See at least figure 15 and Para 0326 for one proximal camera with wide field of view as overhead camera as camera in focal distance different from the pluarlity of distal cameras in as close range cameras as in different arrangement in working distance exhibited on figure 7 and 8, Para 0247 and 0251);

Irie et al further shows a robot arm and imaging a workpiece (See at least Figure 10 for workpiece 201 imaged by camera 3 and robot arm 13); a controller which generates a control signal for controlling operation of the robot arm on the basis of imaging information acquired by the camera (See at least Para 0037 for control device 42 coupled with robot controller 2 for controlling robot arm also shown on figure 6).
It would have been obvious for one of ordinary skill in the art at the time of filing, implementing a central control mechanism with manipulation arm working objects as taught by Irie, for the camera system carrier of Charles, in order to provide a manipulation object gripper, creating object image visualization in all dimensional aspect, as desired and discussed by both Charles and Irie.
Further, it would have been obvious for one of ordinary skill in the art the time of invention to combining known robot arm prior art element of Irie according to known visual image capture mechanism as the main focus of Charles and Irie, for the combination of Charles and Irie yielding predictable image output result; where also the known substation of one known element of the camera piece of Charles make integral with the camera of Irie would also yield predictable result in the same way.  Please also see MPEP 2144.04 V.B. Make Integral. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.");but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

Regarding claim 3, Charles et al shows the two close-range cameras have the same camera devices having a same working distance (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326; see also Para 0328 for pluarlity of distal cameras also used different from proximal camera as different configurations also shown on figures 7 and 8, Para 0247 and 0251), image a same object simultaneously (See at least figure 15 for proximal camera in left and right viewing same object), acquire a pair of image having a parallax (See at least figure 15 for proximal camera in left and right viewing same object), and cause a distance from the two close-range cameras to the object to be calculated on the basis of the pair of images (See at least Para 0378 and 0380 for causing the focal length to be varied based upon the the image captured).
Irie et al further shows imaging an workpiece (See at least Figure 10 for workpiece 201 imaged by camera 3 and robot arm 13).
It would have been obvious for one of ordinary skill in the art at the time of filing, implementing a central control mechanism with manipulation arm working objects as taught by Irie, for the camera system carrier of Charles, in order to provide a manipulation object gripper, creating object image visualization in all dimensional aspect, as desired and discussed by both Charles and Irie.        

Regarding claim 4, Charles et al shows a use mode of the camera unit is switched from an overhead mode in which the overhead camera is used to a close-range mode in which the two close-range cameras are used (See at least Para 0328 for proximal camera and distal camera from normal axis are provided in alternative as different use mode).

Regarding claim 5, Charles et al shows a use mode of the camera unit is switched from a close-range mode in which the two close-range cameras are used to an overhead mode in which the overhead camera is used (See at least Para 0328 for proximal camera and distal camera from normal axis are provided in alternative as different use mode).

Regarding claim 12, Charles et al shows the two close-range cameras have a same working distance (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes with equal distance), 
simultaneously image light of the prescribed pattern projected from the light source (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326 with same parallax as the prescribed pattern with adjusted focal distance dial range as light source pattern parallax), 
acquire a pair of pattern images having a parallax, and cause calculation of a distance from the two close-range cameras to a pattern projection surface on which the light of the pattern is projected (See at least figure 15 for proximal camera with left and right field of view in its own imaging optics as camera devices imitating left and right eyes for different characteristics or in different time also on Para 0326 with same parallax as the prescribed pattern with adjusted focal distance dial range as light source pattern parallax).

Regarding claim 13, Charles et al shows the camera body is disposed at a middle between a pair of finger members that are attached to a tip of robot gripper so as to be able to come closer to and go away from each other (See at least figure 2B for camera 107 mounted in between pair of finger members moves closer/away from each other).
Irie et al further shows each finger member of the pair finger members parallel to an axis of rotation of the robot arm (See at least figure 10 for two parallel fingers in the axis of rotation, z axis, of the robot robot as shown on figure 13 also discussed on Para 00045); each finger member of the pair of finger member adjustably extends toward and away from each other (See at least Para 0035 for pair of fingers enlarge and diminish distances from each other).
It would have been obvious for one of ordinary skill in the art at the time of filing, implementing a central control mechanism with manipulation arm working objects as taught by Irie, for the camera system carrier of Charles, in order to provide a manipulation object gripper, creating object image visualization in all dimensional aspect, as desired and discussed by both Charles and Irie.
Further, it would have been obvious for one of ordinary skill in the art the time of invention to combining known robot arm prior art element of Irie according to known visual image capture mechanism as the main focus of Charles and Irie, for the combination of Charles and Irie yielding predictable image output result; where also the known substation of one known element of the camera piece of Charles make integral with the camera of Irie would also yield predictable result in the same way.  Please also see MPEP 2144.04 V.B. Make Integral. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.");but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

Regarding claim 15, Charles et al shows the controller switches a use mode to another of the plurality of camera devices that are different in the optical characteristic at timing when one camera deivce of the plurality camera devices that are different in the optical characteristics becomes out of focus ( See at least Para 0297 for focal plane to the camera is not parallel to the object being imaged; see also Para 0319 for change focal length).
	
Regarding claim 16, Charles et al shows the controller switches a use mode to any one of the plurality of camera devices that are different in the optical characteristics on the basis of information sent from an external apparatus (See at least Para 0228 for remote control to be provided via user interface as external apparatus also on Para 0289 and 0291 for control using user interface).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Charles modified in view of Van Lieu et al, US Pat Pub No. 2018/0063507. 

Regarding claim 6, Charles et al shows the one overhead camera and the two close-range cameras are arranged so that optical axes of the one overhead camera and the two close-range cameras are parallel with each other (See at least both figure 18 and 19 for both proximal cameras in left and right and stereo overhead camera both in normal vector axes in parallel capturing downward image) and the optical axes are located in a plane that is perpendicular to the optical axes (See at least Para 0328 for normal axis are in perpendicular to the plane);
Van Lieu et al further shows cameras are formed at respective a pieces of a triangle in a plane (See at least figure 4 for cameras formed at respective to a triangle piece in a plane).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide triangular surrounding object projecting light in near sight as taught by Van Lieu at all three aspect, for the near object of Charles, in order to solve light blocking issue as desired by all near range camera system of Charles modified and Van Lieu.

Regarding claim 7, Van Lieu et al further shows the triangle is a regular triangle (See at least figure 4 for the triangle is a regular triangle with three sides equal and 60 degrees angle on Para 0025).
It would have been obvious for one of ordinary skill in the art, at the time of invention, to provide triangular surrounding object projecting light in near sight as taught by Van Lieu at all three aspect, for the near object of Charles, in order to solve light blocking issue as desired by all near range camera system of Charles modified and Van Lieu.

Claims 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charles modified in view of Kang et al, CN 201710281130.0 in view of English translation in US Pub Pat No. 2019/0347461.

Regarding claim 8, Kang et al further shows an illumination opening is formed at a center of each side of the triangle (See at figure 1 for infrared LED as the illumination opening formed at each side of the triangle in between center).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 9, Charles et al shows two close range cameras (See at See at least Para 0328 for proximal cameras in left and right as the two close range cameras); 
Kang et al further shows an illumination opening is formed between the two cameras (See at least figure 1 for LED mounted between two cameras where three cameras in triangle also shown on figure 6).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 10, Irie in Charles modified shows light source for illuminating the workpiece (See at lest figure 3 for light source along with workpiece on figure 4)
 Kang et al further shows a light source for illuminating is provided in the illumination opening (See at least figure 1 for LED mounted between two cameras where three cameras in triangle also shown on figure 6).
It would have been obvious for one of ordinary skill in the art, to provide illumination opening at the center of each as taught by Kang, for the Charles modified by Irie, in order to provide equally distributed light source upon working object, along with crossing out light interference for camera imaging purpose as desired by the near sight imaging system of Charles modified. 

Regarding claim 11, Kang et al further shows a light source configured to project a prescribed pattern is provided in the illumination opening (See at least figure 2 for LED to be controlled by LED control module implementing pulse width modulation, PWM, on Para 0076 in pulse width module pattern).
It would have been obvious for one of ordinary skill in the art, to provide lighting pattern at the center of each as taught by Kang, for the Charles modified, in order to provide pattern distributed light source upon working object as desired by Charles modified the near sight imaging system. 
    
Response to Arguments
In response to applicant’s remark the overhead camera of Charles is not part of the retractor 15 and therefore also not the part of robot arm since the overhead camera is placed on the operating table; however, it is Irie shows the camera as the part of the robot arm implemented upon Charles where Charles shows the main apparatus element recited within claim 1 for, “a camera comprising…a camera body…a camera unit in the camera body” facilitated by the a robot arm of Irie et al.   In this instant case, applicant’s remarks states Irie does not cure the deficiency of Charles; however, applicant’s remark does not further discuss Irie.
It is noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In this instant case, applicant is advised to consider reference as a whole where it is Charles in view of Irie addressed applicant’s recited claim limitation but not Charles et al. 

Further, it would have been obvious for one of ordinary skill in the art the time of invention to combining known robot arm prior art element of Irie according to known visual image capture mechanism as the main focus of Charles and Irie, for the combination of Charles and Irie yielding predictable image output result; where also the known substation of one known element of the camera piece of Charles make integral with the camera of Irie would also yield predictable result in the same way.  Please also see MPEP 2144.04 V.B. Make Integral. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.");but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).


	Further, in response to applicant’s remark that Charles’s retractor 15 considered as robot arm; however, applicant’s remark does not particularly accurate.  In this instant case, it is Irie shows the robot arm for the implementation of the imaging device of Charles.   In this instant case, applicant is advised to consider reference as a whole where it is Charles in view of Irie addressed applicant’s recited claim limitation but not Charles et al alone. 
Further, applicant’s remark states Irie’s camera is not attached to a robot arm between parallel fingers 15; however, Charles shows the the camera is placed between parallel fingers where attached to the tip of the robot implemented upon the robot arm of Irie.  Applicant is advised to consider Charles in view of Irie as a whole rather then each individual reference separately.
It is also further noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664